DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the hand attachment member forms a channel that is oriented perpendicular to a longitudinal axis of the secondary- strap when secured to the main strap” of claim 11 must be shown or the feature canceled from the claim. Specifically, the secondary-strap isn’t depicted being secured to the main strap.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 shows modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner notes that paragraph [0020] in the specification discloses two embodiments ((300) and 400)) of the accessory strap being portrayed in Figure 1, in addition to the alternate configurations of secondary straps (500), (600), and (700).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 125.  Corrected 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: 

Reference character “800” has been used to designate both the “band attachment member” and “a secondary strap” within the specification in paragraph [0019].

Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities: 
Claim 4, line 2, “crossmember is adapted to encloses a book”, should read “crossmember is adapted to enclose a book.”

Appropriate correction is required.


Examiners Note
The terms “secondary strap” and “accessory strap” in claim 1 are relative terms which are not considered limiting.  The terms “secondary” and “accessory” are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. It is unclear to the examiner what properties determine the designation “secondary strap” and “accessory strap”, there appears to be no discernable differences distinguishing a “secondary strap” from an “accessory strap” as claimed. For examination purposes the terms “secondary strap” and “accessory strap” will be interpreted throughout this action interchangeably as supplementary straps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "band strap” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the examination purposes this limitation will be interpreted as “wherein the band attachment comprises a band strap, further comprising a pair of arms”. Claim 11 is also rejected by virtue of dependency on claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 8, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), and further in view of Caison (US 20070062012 A1).

	Regarding Claim 1, Wilkinson teaches a travel strap system, comprising: 
A main strap (11) having a first end (22) and a second end (28). (Figs. 1-5; [0028]-[0029])
A container strap ((40), wherein can retain a power tool box) extending from the first end (22) of the main strap (11), the container strap (40) adapted to secure an object therein. (Figs. 1-5; [0028] – [0029], [0033])
A first coupling member (40) forming a loop, wherein the first coupling member (40) extends the second end (28) of the main strap (11), wherein the first coupling member (40) is adapted to adjust a size of the loop (42) to secure an item (100) disposed therein. (Figs. 1-5; [0033] – [0034])
Wherein the first end (22) and second end (28) of the main strap (11) are each adapted to secure to a secondary strap (10). (Fig. 5; [0032])
An accessory strap (10) having a second (40) and third (40) coupling member suspended between a first end (22) of the accessory strap (10) and a second end (28) of the accessory strap (10). (Fig. 5; [0032])


Caison further teaches a self-adjustable coupling member (wherein Caison teaches “the upper buckle piece (135) slides along the length of the strap (145) under the weight of the suspended object, causing the loop to tighten around the object in a noose-like fashion.” (Figs. 1-2; [0019])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system as taught by Wilkinsin, and implement the self-adjustable coupling member as taught by Caison. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the coupling member of Wilkinson, for the self-adjustable coupling member as taught by Caison, in order to eliminate the requirement of the user to create tension in the loop through manually cinching it.    

	Regarding Claim 8, Wilkinson, modified above, teaches all of the elements of the invention described in claim 1 above. Wilkinson further teaches wherein the secondary strap (10) further comprises a plurality of secondary straps (wherein multiple strap attachments may be daisy-chained) each having a fastener disposed on a first end (22) and second end (28) thereof, wherein the fastener on the first end (22) thereof is configured to secure to the fastener on the second end (28) thereof. (Fig. 5; [0036])

Claims 2, 3 and 5, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), in view of Caison (US 20070062012 A1), and further in view of Chalker (US 5881487 A).

	Regarding Claim 2, Wilkinson, modified above, teaches all of the elements of the invention described in claim 1 above. Wilkinson does not teach wherein the container strap comprises a first crossmember intersecting a second crossmember, wherein a first end of each of the first and second crossmembers are permanently secured to the main strap and a second end of each of the first and second crossmembers are permanently and perpendicularly secured to one another.
	Wherein Wilkinson teaches a container strap (40). (Figs. 1-5; [0028] – [0029], [0033])
	Chalker further teaches wherein a strap (26) comprises a first crossmember (30) intersecting a second crossmember (32), wherein a first end (FE1 and FE2 in Modified Figure 4 below) of each of the first (30) and second (32) crossmembers are permanently secured to the main strap (26) and a second end (54) of each of the first and second crossmembers (30, 32) are permanently (stitching) and perpendicularly secured to one another. (Fig. 4; Col. 3, Lines 66-67 & Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson modified above, and implement the crossmembers being attached to both the main strap, and themselves perpendicularily. When applying prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a 
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    32
    39
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    32
    45
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    34
    156
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    461
    557
    media_image4.png
    Greyscale

Claim 4, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), as applied to claim 3 above, in view of Caison (US 20070062012 A1), in view of Chalker (US 5881487 A), and further in view of Foley (US3865292 A).

	Regarding Claim 4, Wilkinson, modified above, teaches all of the elements of the invention described in claim 3 above except, wherein the first crossmember and the second crossmember is adapted to enclose a book in a closed configuration.
	Foley further teaches wherein the first crossmember (14) and the second crossmember (12) is adapted to enclose a book (30) in a closed configuration. (Fig. 2; Col. 2, Lines 24-32)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), in view of Caison (US 20070062012 A1), in view of Millington (US 20150144670 A1).

	Regarding Claim 5, Wilkinson, modified above, teaches all of the elements of the invention described in claim 1 above wherein the main strap is adjustable in length.
	Millington further teaches wherein the main strap (104) is adjustable in length. (Figs. 1-3, 5-6; [0017])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson modified above, and provide for the main strap to have an adjustable length as taught by Millington. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a main strap that adjustable in length to accommodate an assortment of sized objects the strap system may secure.

Claims 6 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), in view of Caison (US 20070062012 A1), and further in view of Foley (US 3865292 A).

	Regarding Claim 6, Wilkinson, modified above, teaches all of the elements of the invention described in claim 1 above except, wherein the second and third coupling members each form a loop having a ring disposed therein, wherein the ring is freely movably along the loop member.
	Wherein Wilkinson teaches second (40) and third coupling (40) members each forming a loop. (Fig. 5; [0032])
	Foley further teaches a slide ring (32) adapted be freely movable along a strap (10, 12). (Fig. 1; Col. 2, lines 17-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson modified above, and provide slide rings as taught by Foley. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for coupling members that utilize slide rings for purposes such as retaining objects or providing a rigid means of attachment to the strap system.

	Regarding Claim 7, Wilkinson, modified above, teaches all of the elements of the invention described in claim 6 above. 
(40) are adjustably in size. (Figs. 1-5; [0033])
	
Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), as applied to claim 8 above, in view of Caison (US 20070062012 A1), and further in view of Mitchell (US 8998052 B1).

	Regarding Claim 9, Wilkinson, modified above, teaches all of the elements of the invention described in claim 8 above except, a reflective layer disposed along a length of a secondary strap of the plurality of secondary straps.
	Wherein Wilkinson teaches a plurality of secondary straps (10). (Fig. 5; [0036])
	Mitchell further teaches a reflective layer (20) disposed along a length of a strap (10). (Figs. 1-4; Col. 4, lines 40-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson modified above, and provide a reflective layer disposed along a strap as taught by Mitchell. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide a reflective layer on a strap to enhance visibility of the user of the strap system at night, thus enhancing their safety should they be crossing the road or be in a parking lot.

Claims 10 and 11, so far as they are definite, is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 20110056051 A1), in view of Caison (US 20070062012 A1), and further in view Philips et al. (US 20140014243 A1).
	Regarding Claim 10, Wilkinson, modified above, teaches all of the elements of the invention described in claim 1 above except, a band attachment securable to the main strap, wherein the band strap comprises a pair of arms removably securable to one another such that a loop is formed and thereby cooperative secure about a luggage handle.
	Wherein Wilkinson teaches a main strap (11). (Figs. 1-5; [0028]-[0029])
	Phillips et al. further teaches a band attachment (100) securable to a main strap (210), wherein the band strap (100) comprises a pair of arms (112, 114) removably securable (hook and loop fastener) to one another such that a loop (100) is formed and thereby cooperative secure about a luggage handle (wherein the band attachment is capable of being secured about a luggage handle). (Figs. 1-4; [0014]-[0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system taught by Wilkinson modified above, and provide a band strap as taught by Phillips et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a band strap for the purpose of conveniently securing the strap system to a luggage handle.

	Regarding Claim 11, Wilkinson, modified above, teaches all of the elements of the invention described in claim 10 above except, wherein the band attachment member forms a 
	Wherein Wilkinson teaches a coupling member (40) that forms a channel (through loop formed in strap (41) that is oriented perpendicular (Figs. 3-5) to a longitudinal axis (from ends (22) and (28)) of a secondary strap (10). (Figs. 1-5; [0033] – [0034])
	Phillips et al. further teaches a band attachment member (100) attached to a main strap (210). (Figs. 1-4; [0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take travel strap system as taught by Wilkinsin, and substitute the band strap as taught by Phillips et al. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a coupling member on a secondary strap as taught by Wilkinson modified above, for the band strap as taught by Phillips et al., and attach it in a perpendicular orientation on the longitudinal axis of the secondary strap in order enable proper orientation of the main strap after securement to the main strap when the travel strap assembly is secured to a horizontal cross-bar, such as a luggage handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Cheesman (US 20090057358 A1), teaches a strap system incorporating perpendicular cross members.
Leahy (US 1327680 A), teaches a strapping system.
Foley (US 3023941 A), teaches a book strap.
Rowledge (US 5016797 A), teaches an article carrier.
Fuchs (US 20080042460 A1), teaches an apparatus for securing and carrying a package.
Uchin (US 4127223 A), teaches a strap carrying device.
Norris (US 5669170 A), teaches a hands free sling.
Cook (US 5816460 A), teaches a shoulder strap for securing a purse.
Feinen (US 1082017 A), teaches a book carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733